Citation Nr: 0800467	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to September 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Waco, Texas.  In December 2006 and 
again in June 2007, the Board remanded the case for 
additional development.  


FINDING OF FACT

The veteran is not shown to have chronic fatigue syndrome. 


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letters in May 2004 
and July 2007.  The letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  The July 2007 letter included notice regarding 
ratings and effective dates of awards. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was readjudicated.  See September 2007 Supplemental Statement 
of the Case (SSOC).  The veteran has had ample time to 
respond/supplement the record.

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter, the Statement of the Case and the SSOC and to 
supplement the record after notice was given.  He has had 
ample opportunity to participate in the adjudicatory/appeal 
process, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  It is not alleged that notice has been inadequate.  
Therefore, no further notice is required.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), and he was provided 
VA examinations in September 2004 and August 2007.  He has 
not identified any pertinent, available evidence that remains 
outstanding.  VA's duty to assist is also met.

II.  Factual Background

The veteran contends that he has chronic fatigue syndrome as 
a result of his service in the Persian Gulf during Operation 
Desert Storm.  The record shows he served in Southwest Asia 
from December 1990 to May 1991.  His SMRs, including the 
March 2002 separation examination report, do not note any 
complaint of fatigue.
On VA general medical examination in September 2004, the 
examiner noted that the veteran reported limited stamina, 
although he is very muscular and well-motivated.  The veteran 
associated this with trouble sleeping and frontal headaches.  
The examiner noted that the veteran's fatigue was not the 
result of any known cause, but that the problem was "not 
really disabling him since he has a responsible management 
position, works everyday and also walks 1-2 miles frequently 
and works out in a gym three times weekly."  The examiner 
noted that "I would speculate that what he calls limited 
stamina would be more than most people in his age group 
have."  General medical examination was negative.  The 
impression was of "chronic fatigue which is not disabling and 
currently involves some trouble with sleeping and headaches 
which are likely due to tension." 

On VA chronic fatigue syndrome examination in August 2007, 
the veteran reported that he had experienced symptoms of 
chronic fatigue syndrome ever since his return from the 
Persian Gulf in 1991.  He reported that he tried to stay fit 
and went to a gym every few days for strengthening and 
aerobic exercises; he felt sore in his muscles and joints 
after such exercise, but not fatigued.  The veteran worked as 
an operations manager for Waste Management.  His job was not 
physically demanding, and he was able to go about his daily 
activities, but felt that his symptoms affected his quality 
of life.  The veteran reported sore throat, tender lymph 
nodes, frontal headaches, and insomnia.  On examination, he 
was alert and healthy-appearing.  The oral cavity was without 
lesions.  There was no cervical lymphadenopathy, and no 
thyroid lesion.  Lungs were clear with good air entry.  Heart 
was regular in rate and rhythm, with no murmur or rub.  Deep 
tendon reflexes were 2+ and equal.  Motor examination was 
unreliable due to poor effort.  The examiner stated that the 
veteran did "not meet diagnostic criteria for chronic 
fatigue syndrome."  He stated that:

Specifically, he does not have 
debilitating fatigue severe enough to 
reduce or impair his average daily 
activity below 50 percent of his pre-
illness activity.  His primary complaints 
are myalgias and arthralgias, but he still 
carries on his regular activities and does 
regular aerobic and strengthening exercise 
without prolonged fatigue afterwards.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran suffering from a 
qualifying chronic disability.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  To date, VA has identified only three 
illnesses as medically unexplained chronic multi-symptom 
illnesses, listed in 38 C.F.R. § 3.317 (B): Chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Accordingly, under these regulations service connection may 
be granted on a presumptive basis if the veteran is a Persian 
Gulf veteran, and has chronic fatigue syndrome.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a.  The use of the 
conjunction and in this regulation indicates that all three 
numbered criteria must be met. 

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, specifically chronic fatigue syndrome.  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection].  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Notably, the veteran alleges persistent symptoms of fatigue 
since service.  The RO has adjudicated a claim of service 
connection for chronic fatigue syndrome which is a specific 
medical diagnosis.  That is the matter being addressed on the 
merits herein.  The requirements for a diagnosis of chronic 
fatigue syndrome for VA purposes are outlined in 38 C.F.R. § 
4.88a.  See above.  As noted by the August 2007 VA examiner, 
those requirements are not met.  There was no new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level, and the veteran 
was not shown to have 6 or more of the 10 symptoms listed in 
38 C.F.R. § 4.88a(3).  The examination specifically found no 
acute onset, low grade fever, pharyngitis, lymphadenopathy, 
true migratory joint pains, fatigue lasting 24 hours or 
longer after exercise, or neuropsychological symptoms.  
Furthermore, there is no medical diagnosis of chronic fatigue 
syndrome of record.  

Accordingly, the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence that the veteran has chronic fatigue 
syndrome is not satisfied, and the claim must be denied.


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


